IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION

UNITED STATES OF AMERICA ) DOCKET NO. 3:19-CR-195-FDW

)
Vv. ) FACTUAL BASIS

)
)

JOEY TURICK WILLIAMS )
)

 

NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attorney for the Western District of North Carolina, and hereby files this Factual Basis in
support of the plea agreement filed simultaneously in this matter.

This Factual Basis is filed pursuant to Local Criminal Rule 11.2 and does not attempt to
set forth all of the facts known to the United States at this time. By their signatures below, the
parties expressly agree that there is a factual basis for the guilty plea that the defendant will tender,
and that the facts set forth in this Factual Basis are sufficient to establish all of the elements of the
crime. The parties agree not to object to or otherwise contradict the facts set forth in this Factual
Basis.

Upon acceptance of the plea, the United States will submit to the Probation Office a
“Statement of Relevant Conduct” pursuant to Local Criminal Rule 32.4. The defendant may
submit (but is not required to submit) a response to the Government’s “Statement of Relevant
Conduct” within seven days of its submission. The parties. understand and agree that this Factual
Basis does not necessarily represent all conduct relevant to sentencing. The parties agree that they
have the right to object to facts set forth in the presentence report that are not contained in this
Factual Basis. Either party may present to the Court additional relevant facts that do not contradict
facts set forth in this Factual Basis.

1. On August 28, 2018, Joey Turick WILLIAMS knowingly possessed a Ruger, model LCP,
.380 caliber pistol.

2. The Ruger, model LCP, .380 caliber pistol was manufactured outside of the State of North
Carolina and therefore traveled in or affected interstate or foreign commerce before being
seized by law enforcement on August 28, 2018.

3. Prior to August 28, 2018, WULLIAMS was convicted of one or more offenses punishable by

a term of imprisonment in excess of one year and was therefore prohibited from lawfully
possessing a firearm.

Case 3:19-cr-00195-FDW-DCK Document 3 Filed 07/11/19 Page 1 of 2

 
4, WILLIAMS knew that he had previously been convicted of a crime punishable by
imprisonment for more than one year.

R. ANDREW MURRAY

UNITED boi pe

STEPHANIE L. \BPAUGH
SPECIAL AS Sidra UNITED STATES ATTORNEY

Defendant’s Counsel’s Signature and Acknowledgment

I have read this Factual Basis and the Bill of Information in this case, and have discussed
them with the defendant, Based on those discussions, I am satisfied that the defendant understands
the Factual Basis and the Bill of Information. I hereby certify that the defendant does not dispute
| Factual Basi

IyC_— DATED: 7*/O74L9

i Ip Johnson, Attorney for Defendant

 

Case 3:19-cr-00195-FDW-DCK Document 3 Filed 07/11/19 Page 2 of 2

 

 
